          Case 4:20-cv-05222-TOR   ECF No. 11    filed 03/23/21   PageID.59 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    TRIGGER MEMORY CO., LLC, a
      Washington State limited liability            NO: 4:20-CV-5222-TOR
 8    company, JENNIE WINTERS, an
      individual, and MARILLEE                      ORDER OF VOLUNTARY
 9    FLANAGAN, an individual,                      DISMISSAL WITH PREJUDICE

10                              Plaintiffs,

11            v.

12    JESSIE WILSON, an individual,

13                              Defendant.

14

15           BEFORE THE COURT is Plaintiffs’ Notice of Settlement and Voluntary

16   Dismissal with Prejudice (ECF No. 10). Because Defendant has neither filed an

17   answer nor moved for summary judgment, Plaintiffs have an absolute right to

18   voluntarily dismiss this case. Fed. R. Civ. P. 41(a)(1)(A)(i).

19   //

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 4:20-cv-05222-TOR      ECF No. 11    filed 03/23/21   PageID.60 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Plaintiffs’ Complaint against Defendant Jessie Wilson is DISMISSED with

 3   prejudice. All parties shall each be responsible for their own attorneys’ fees, costs,

 4   and expenses.

 5         The District Court Executive is directed to enter this Order and Judgment of

 6   Dismissal, furnish copies to Plaintiff, and CLOSE the file.

 7         DATED March 23, 2021.

 8

 9                                  THOMAS O. RICE
                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
